 

Your Honorable Judge Louis L. Stanton

20-cv-3991 08/22/2020

I Jonathan Postell Sr humbly submit this letter to you requesting you to please take into
consideration my regards when you make your decision.

In my own words, I would like te offer you the aspects of my situation in this matter. I was
offered the position of Cataloger and was promised a raise and a full-time position like the
previous Cataloger. Subsequently, I never received any of those benefits. I took the liberty
to complain to the EEOC Department being denied what I was promised after nine years of
successfully fulfilling the requirements of the position. Keep in mind, I have been an
upscale employee because I took pride in the position. I was given an office but never
received the upgrade nor the pay as previously mentioned and I continue to fulfill the
requirements of my duties with the expectations of eventually receiving compensation, I

was told and lead to believe I would receive. As soon as I began to voice my concerns to the
EEOC department things began to drastically change. I felt as though my request resulted
in retaliation and my working relationships deteriorated to include my duties distributed to
other workers,(please see attached notes dated 04/15/2019), and now I am assigned to a
fellow worker Virginia, and while I am disabled I must complete all tasks without any
assistance. At this tenure, I am in fear that any statement made from me will be
misconstrued as insubordination and be used to relegate an action of me losing my job.
This action [ have witnessed many times with fellow workers in this county. I feel that these
kinds of tactics often used are a deliberate strategy that is used so that one can and will
eventually become unfavorable for me as I do not wish to lose my job. The tactics of putting
me under scrutiny daily and finding fault with my work that I have been doing for nine
years without even one complaint. Often I am given other jobs outside of what I have done
for fourteen years that no one else has been asked to perform. I feel although I am being
targeted daily in many ways it has caused me to feel depressed and stressed every day.
Sometimes I can't sleep at night.

Others have been given raises and have been upgraded that were hired after me and I have
been continuously overlooked. I would like to see the law adhere as it pertains to the raises,
my seniority, full-time employment, and paid holidays as promised upon accepting the
position. I am deeply disturbed at how the opportunities that are afforded to employees
who were hired at the same time as me and those that came after me who have climbed the
corporate ladder, but I have remained at the same entry-level for the past fourteen years

MEGEI Wer
IN AUG 27 2020

 

 

 

 
 

 

 

with no hope of ever going any further. It is because of the blatant discrimination of this
department in showing no effort for me to gain in any area of my employment with them.
That makes me feel sorely discriminated against as others have been hired with fewer
credentials than me but have been afforded greater opportunities on all levels. I am asking
for the mercy of your courtroom as you consider my request and I will submit to answering
any of your questions and concerns if and when needed. I can be reached at
jpostellsr@icloud.com or 845-428-1474 cell. Thank you very much for your consideration
in this matter.

    
 
 

Respectfully s

onathan Postell Sr
94 Meyerhoff Rd

Hurleyville N.y 12747

 
